DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 44 recites the limitation "the rod assembly" in line 1 is unclear. It is unclear whether there is insufficient antecedent basis for this limitation in the claim or if claim 44 is to depend from claim 43.
For the purpose of examination, the Examiner will interpret claim 44 as depending from claim 43.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 5, 9, 27-29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo US 20180081473 claiming foreign application priority date of 09/20/2016 in view of Kim US 20160323428.

Regarding claim 1, Seo discloses a support assembly for supporting a screen assembly (70), comprising: 
a left support frame (30) comprising a first tooth portion (63), the first tooth portion having a plurality of teeth (63); 
a right support frame (20) comprising a second tooth portion (62), the second tooth portion having a plurality of teeth (62); and 
a bracket (10), the left support frame (30) and the right support frame (20) being both slidably connected to the bracket (10), 
a surface of the bracket (10) defining a plurality of receiving grooves (grooves between 61); 
when the support assembly being in a folded state, the teeth of the first tooth portion (63) and the teeth of the second tooth portion (62) being received in the plurality of receiving grooves (grooves between 61) to support the screen assembly (70) in a retracted state; 
when the support assembly being in an unfolded state, the teeth of the first tooth portion (63) and the teeth of the second tooth portion (62) extending out of the plurality grooves between 61) to support the screen assembly (70) in an extension state;
the support assembly further comprises a flexible printed circuit (FPC) (81) with a part extending out of a display device (71) comprising the support assembly, wherein a surface (surface of 81) of the part of the flexible printed circuit (81) extending out of the display device (71 see [0092]).
Seo does not explicitly discloses that the flexible printed circuit extending out of the display device is attached with a reinforcing structure, and the reinforcing structure acts as an antenna module.
However, Kim US 20160323428 discloses a flexible printed circuit (440 in Fig. 10) extending out of a display device (430 in Fig. 10) is attached with a reinforcing structure (300 in Fig. 3-4 and 10), and the reinforcing structure (300) acts as an antenna module (300).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the flexible printed circuit extending out of the display device of Seo attached with a reinforcing structure, and the reinforcing structure acts as an antenna module, as taught by Kim, in order to provide further support and wireless communication. 

Regarding claim 2, Seo in view of Kim discloses the support assembly of claim 1, wherein the surface of the bracket (10 of Seo) forms a plurality of protruding ribs (61 of Seo), each two adjacent protruding ribs (61 of Seo) of the plurality of protruding ribs (61 of Seo) define one of the plurality of receiving grooves (grooves between 61 of 

Regarding claim 3, Seo in view of Kim discloses the support assembly of claim 2, wherein when the support assembly is in the unfolded state, each of the plurality of protruding ribs (61 of Seo), an adjacent one of the teeth of the first tooth portion (63 of Seo), and an adjacent one of the teeth of the second tooth portion (62 of Seo) cooperatively form a continuous support face.

Regarding claim 5, Seo in view of Kim discloses the support assembly of claim 3, wherein two adjacent support faces (support faces 63 and 61 of Seo) are continuous with each other at a position adjacent to an edge of the bracket (10 as depicted in Fig. 2 of Seo).

Regarding claim 9, Seo in view of Kim discloses the support assembly of claim 1.
Seo in view of Kim does not explicitly discloses that the number of the plurality of receiving grooves is equal to a sum of the number of the teeth of the first tooth portion and the number of the teeth of the second tooth portion, and two adjacent receiving grooves of the plurality of receiving grooves receive one of the teeth of the first tooth portion and one of the teeth of the second tooth portion, respectively.


Regarding claim 27, Seo in view of Kim discloses the support assembly of claim 1, further comprising a left frame (55 in Fig. 5 of Seo) fixed to the left support frame (30 of Seo), a right frame (45 in Fig. 5 of Seo) fixed to the right support frame (20 of Seo), and a deformation assembly (53/43 of Seo) connecting the left frame (55 of Seo) and the right frame (45 of Seo), through deformation of the deformation assembly (53/43 of Seo), the support assembly is controlled to switch between the unfolded state and the folded state (as depicted in Fig. 2 and 1 of Seo).

Regarding claim 28, Seo in view of Kim discloses the support assembly of claim 27, wherein the left support frame (30 of Seo) and the left frame (55 of Seo) define a gap (33 of Seo) therebetween to allow an end of the screen assembly (70 of Seo) to pass through, and the right support frame (20 of Seo) and the right frame (13 of Seo) 

Regarding claim 29, Seo in view of Kim discloses the support assembly of claim 27, wherein
the bracket (10 of Seo) comprises a front baffle (14 of Seo), a rear baffle (13 of Seo), a plate (11 of Seo), and a support beam (51 of Seo), 
the front baffle (14 of Seo) and the rear baffle (13 of Seo) are oppositely arranged at an interval, surfaces of the front baffle (14 of Seo) and the rear baffle (13 of Seo) facing each other each define a limit passage (left and right passages between 13 and 14 in Fig. 3 of Seo), 
the limit passages (left and right passages between 13 and 14 of Seo) are operable to engage the left frame (30 of Seo) and the right frame (20 of Seo) therein, 
the plate (11 of Seo) and the support beam are oppositely arranged between a side of the front baffle (14 of Seo) and a side of the rear baffle (13 of Seo), 
the support beam (51 of Seo) is operable to connect the deformation assembly (53/43 of Seo), 
the plate (11 of Seo) defines the plurality of receiving grooves (grooves between 61 of Seo), and the plate (11 of Seo) is operable to support the screen assembly (70 of Seo).

Regarding claim 31, Seo discloses a display device comprising: 
a screen assembly (70 in Fig. 1); 
21/31 in Fig. 4) operable to be wound by the screen assembly (70); and 
a support assembly comprising: 
a left support frame (20 in Fig. 2) comprising a first tooth portion (62 in Fig. 2), the first tooth portion having a plurality of teeth; 
a right support frame (30 in Fig. 2) comprising a second tooth portion (63 in Fig. 2), the second tooth portion having a plurality of teeth; and 
a bracket (10 in Fig. 2), the left support frame (20) and the right support frame (30) being both slidably connected to the bracket (10), 
a surface of the bracket (10) defining a plurality of receiving grooves (grooves between 61 in Fig. 2);
when the support assembly being in a folded state, the teeth of the first tooth portion (62) and the teeth of the second tooth portion (63) being received in the plurality of receiving grooves (grooves between 61) to support the screen assembly (70) in a retracted state (as depicted in Fig. 1); 
when the support assembly being in an unfolded state, the teeth of the first tooth portion (62) and the teeth of the second tooth portion (63) extending out of the plurality of receiving grooves (grooves between 61) to support the screen assembly (70) in an extension state (as depicted in Fig. 2); 
the support assembly further comprises a flexible printed circuit (FPC) (81) with a part extending out of a display device (71) comprising the support assembly, wherein a surface (surface of 81) of the part of the flexible printed circuit (81) extending out of the display device (71 see [0092]).
the flexible printed circuit extending out of the display device is attached with a reinforcing structure, and the reinforcing structure acts as an antenna module.
However, Kim US 20160323428 discloses a flexible printed circuit (440 in Fig. 10) extending out of a display device (430 in Fig. 10) is attached with a reinforcing structure (300 in Fig. 3-4 and 10), and the reinforcing structure (300) acts as an antenna module (300).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the flexible printed circuit extending out of the display device of Seo attached with a reinforcing structure, and the reinforcing structure acts as an antenna module, as taught by Kim, in order to provide further support and wireless communication. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Kim as applied to claim 1 above, and further in view of Seo2 US 20180014417 (hereinafter referred to as Seo2).

Regarding claim 25, Seo in view of Kim discloses the support assembly of claim 1, wherein the (bracket 10 of Seo) further comprises a tray (17 of Seo), the tray (17 of Seo) is located between the first tooth portion (63 of Seo) and the first bottom plate (34 of Seo), and the tray (17 of Seo) is operable to support a circuit board (82 of Seo).

However, Seo2 discloses a left support frame (300 in Fig. 4) further comprising a tray (320 in Fig. 4), the tray (320) is located between (a top surface 100 in Fig. 4) and a first bottom plate (420), and the tray (320) is operable to support a circuit board (500 in Fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to rearrange parts and have the left support frame of Seo in view of Kim locate further comprises a tray, the tray is located between the first tooth portion and the first bottom plate, and the tray is operable to support a circuit board, as taught by Seo2, in order to movably support the circuit board.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Kim in view of Seo2 as applied to claim 25 above, and further in view of Moore US 20020142632.

Regarding claim 26, Seo in view of Kim in view of Seo2 disclose the support assembly of claim 25.
Seo in view of Kim in view of Seo2 do not explicitly disclose that the tray forms hooks, and the hooks are operable to suspend and position the circuit board on the tray.

 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the tray of Seo in view of Seo2 form hooks, such that the hooks are operable to suspend and position the circuit board on the tray, as taught by Moore, in order to further secure the circuit board to the tray.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Kim as applied to claim 29 above, further in view of Ryu US 20140247544.

Regarding claim 30, Seo in view of Kim discloses the support assembly of claim 29.
Seo in view of Kim does not explicitly disclose the deformation assembly comprises a rod assembly and an elastic element, the rod assembly comprises at least two connecting rods, and the at least two connecting rods are hinged with each other, the elastic element is elastically connected between the at least two connecting rods, when the elastic element is in a stretched state, the rod assembly is in an unfolded state, when the rod assembly is folded, the elastic element is in an elastically compressed state, the rod assembly is connected to the support beam, and the deformation assembly is deformed with respect to the support beam as a deformation center.

the rod assembly (103) comprises at least two connecting rods (106 in Fig. 3), and the at least two connecting rods (106) are hinged with each other (via 105 and 104 as depicted in Fig. 4), 
the elastic element (115) is elastically connected between the at least two connecting rods (106 at 114 in Fig. 3 and 7), 
when the elastic element (115) is in a stretched state (as depicted in Fig. 8), the rod assembly (103) is in an unfolded state (as depicted in Fig. 3), 
when the rod assembly (103) is folded, the elastic element (115) is in an elastically compressed state (as depicted in Fig. 7), the rod assembly (103) is connected to a support beam (110 in Fig. 3), and the deformation assembly (103) is deformed with respect to the support beam (110) as a deformation center (110).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the deformation assembly of Seo in view of Kim comprise a rod assembly and an elastic element, the rod assembly comprises at least two connecting rods, and the at least two connecting rods are hinged with each other, the elastic element is elastically connected between the at least two connecting rods, when the elastic element is in a stretched state, the rod assembly is in an unfolded state, when the rod assembly is folded, the elastic element is in an elastically compressed state, the rod assembly is connected to the support beam, and the deformation assembly is deformed with respect to the support beam as a deformation .

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo US 20180081473 claiming foreign application priority date of 09/20/2016 in view of Naksen US 7558057  further in view of Koo US 20160070296.

Regarding claim 32 Seo discloses a smart bracelet comprising: 
a display device (100 in Fig. 1) comprising: 
a screen assembly (70 in Fig. 1); 
a reel assembly (21/31 in Fig. 4) operable to be wound by the screen assembly (70); and 
a support assembly comprising: 
a left support frame (20 in Fig. 2) comprising a first tooth portion (62 in Fig. 2), the first tooth portion (62) having a plurality of teeth (as depicted in Fig. 2); 
a right support frame (30 in Fig. 2) comprising a second tooth portion (62 in Fig. 2), the second tooth portion (62) having a plurality of teeth (as depicted in Fig. 2); and 
a bracket (10 in Fig. 2), the left support frame (20) and the right support frame (30) being both slidably connected to the bracket (10), 
a surface of the bracket (10) defining a plurality of receiving grooves (grooves between 61 in Fig. 2);
 when the support assembly being in a folded state, the teeth of the first tooth portion (62) and the teeth of the second tooth portion (63) being received in the plurality grooves between 61) to support the screen assembly (70) in a retracted state (as depicted in Fig. 1); 
when the support assembly being in an unfolded state, the teeth of the first tooth portion (62) and the teeth of the second tooth portion (63) extending out of the plurality of receiving grooves (grooves between 61) to support the screen assembly (70) in an extension state (as depicted in Fig. 2);
wherein the support assembly further comprises a flexible printed circuit (FPC) (81).
Seo does not explicitly discloses a smart bracelet comprising a wrist belt; and the display device connected to the wrist belt; and that the flexible printed circuit with a part extending out of the display device, wherein a surface of the part extending out of the display device is attached with a reinforcing structure, and the reinforcing structure acts as an antenna module.
However, Naksen US 7558057 discloses (in Fig. 33) a smart bracelet comprising a wrist belt (570/580) and a display device (560) connected to the wrist belt (570/580).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the display device of Seo to further include a wrist belt wherein the display device is connected to the wrist belt, as taught by Naksen, in order to provide the user with a wrist mounted display device.
Further, Koo US 20160070296 discloses a flexible printed circuit (FPC) (104 in Fig. 1B) with a part extending out of a display device (112 in Fig. 1B), wherein a surface of the part of the flexible printed circuit (104 in Fig. 1B) extending out of the display device (112 in Fig. 1B) is attached with a reinforcing structure (108 in Fig. 1B), and the reinforcing structure (108) acts as an antenna module (108).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the flexible printed circuit extending out of the display device of Seo in view of Naksen attached with a reinforcing structure, and the reinforcing structure acts as an antenna module, as taught by Koo, in order to provide further support and wireless communication. 

Allowable Subject Matter
Claims 38-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Regarding claim 38, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that “wherein another surface of the part of the flexible printed circuit extending out of the display device is provided with a button”.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 39, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 27, a combination of limitations that “wherein the deformation assembly comprises a rod assembly; the support assembly further comprises a tab and a circuit board having 
Claims 40-41 depending from claim 39 would therefore also be allowed.

Regarding claim 42, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 31, a combination of limitations that “wherein another surface of the part of the flexible printed circuit extending out of the display device is provided with a button”.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 43, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 31, a combination of limitations that “wherein the support assembly comprises a left frame fixed to the left support frame, a right frame fixed to the right support frame, and a deformation assembly connecting the left frame and the right frame, through deformation of the deformation assembly, the support assembly is controlled to switch between the unfolded state and the folded state; the deformation assembly comprises a rod assembly; the support assembly further comprises a tab and a circuit board having electronic components; wherein the rod assembly, the tab, and the electronic components form a sensing circuit, wherein the sensing circuit is configured to 
Claim 44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 44 (as best understood) depending from claim 43 would therefore also be allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 9, 25-32 filed 03/25/2021 have been considered but are moot because the new ground of rejection does not rely on the previous interpretation of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841           

/JAMES WU/Primary Examiner, Art Unit 2841